     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

DAVID A. RANCOURT,

      Plaintiff,

v.                                            Case No.: 4:21cv2-MW/MAF

MYLIFE.COM, a foreign corporation,
and JEFFREY P. TINSLEY, individually
and in his capacity as an officer of
MYLIFE.COM, INC.,

     Defendants.
________________________________/

          ORDER GRANTING MOTION TO COMPEL ARBITRATION

      This Court has taken to describing the power of arbitration agreements in

biblical terms, explaining that, like a rich man attempting to enter the kingdom of

heaven, “[a] party wishing to escape the grip of an arbitration clause may have an

easier time fitting a camel through the eye of a needle.”1 Frame v. Alder

Holdings, LLC, No. 4:18cv42-MW/CAS, 2018 WL 5905889, at *1 (N.D. Fla. Feb.

23, 2018). In this case, a more apt analogy may be that the arbitration provision at

issue acts as a black hole, grabbing hold of anything and anyone that passes in its

vicinity. Here, Plaintiff, despite all his best efforts, has crossed its event horizon

and cannot escape.


      1
          See Matthew 19:24.
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 2 of 11




      Pending before this Court is Defendants’ Motion to Compel Arbitration and

Dismiss Plaintiff’s Claims, ECF No. 9, and Plaintiff’s Response in Opposition, ECF

No. 12, as well as attached exhibits. Having considered these, this Court determines

that Plaintiff must arbitrate his claims against both Defendants. This Court also

determines that a stay, rather than dismissal, is appropriate. Accordingly,

Defendants’ motion to dismiss and to compel arbitration, ECF No. 9, is GRANTED

in part and DENIED in part. Plaintiff shall arbitrate his claims, and this Court

orders this case STAYED pending arbitration.

                                   I. Background

      Defendant MyLife.com (“MyLife”) sells background reports about

individuals. ECF No. 7 ¶ 11. Defendant Tinsley is the founder, CEO, and Chairman

of MyLife. Id. ¶ 3. MyLife makes some generalized information about an individual

available for free online when users search for a name, while more detailed

information is available only for a fee. Id. Plaintiff alleges that MyLife published or

communicated information about him that was false or misleading, including that he

has “Court, Arrest, or Criminal Records.” Id. ¶ 30. But Plaintiff has no arrests or

criminal record. Id. ¶ 31. Plaintiff alleges one count of negligence against both

Defendants, and in the alternative, a claim for libel/defamation or libel/defamation

per se. Id. ¶¶ 35-49.




                                          2
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 3 of 11




      Plaintiff became a paid subscriber to MyLife on April 4, 2019, allegedly in

the hopes of correcting the false or misleading information available about himself,

but was unsuccessful. Id. ¶ 33. As a part of his subscription, Plaintiff agreed to

MyLife’s terms and privacy policy at various points. ECF No. 9 at 3-5. Within those

terms is the Arbitration Agreement, which states in part “MyLife.com® and

[Plaintiff] . . . agree to arbitrate all disputes and claims arising out of or relating to

this Agreement between MyLife.com® and [Plaintiff].” Id. at 5. The Arbitration

Agreement is five paragraphs in length and also includes a provision that “[a]ll issues

are for the arbitrator to decide, including the scope of this arbitration clause, but the

arbitrator is bound by the terms of this Agreement.” Id. at 6.

      Plaintiff initiated this lawsuit in December of 2020 in state court, after which

Defendants removed this case, ECF No. 1, and sought both to dismiss and to compel

arbitration, ECF No. 9. Plaintiff responded in opposition. ECF No. 12. Defendants’

motion is now ripe for decision.

                                      II. Analysis

       “[T]he first task of a court asked to compel arbitration of a dispute is to

determine whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors

Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 626 (1985). Because the

Federal Arbitration Act (“FAA”) embodies a “liberal federal policy favoring

arbitration agreements,” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25


                                            3
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 4 of 11




(1991) (internal quotations omitted), this Court must approach this question with “a

healthy regard for the federal policy favoring arbitrations.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983).

      Here, Plaintiff does not challenge the validity of the user agreement he

completed when he became a MyLife subscriber, nor does he challenge the validity

of the Arbitration Agreement within it. Plaintiff does not challenge that the

agreement was in writing, as is required by the FAA. See 9 U.S.C. § 2; see also

Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1368 (11th Cir. 2005). Nor

does Plaintiff dispute that the user agreement involves or affects interstate

commerce, as is necessary to trigger Congress’s power under the Commerce Clause.

See ECF No. 9 at 11-12. In fact, Plaintiff concedes that he “does not disagree with

Defendant’s assertions that arbitration agreements generally are presumptively

valid, that the arbitration provision at-issue is in writing, or that the parties’

transaction in this case involved or affected interstate commerce.” ECF No. 12 at 4.

He simply argues that “by its plain language, the arbitration clause at-issue does not

apply to or cover” Plaintiff’s claims before this Court. ECF No. 12 at 1. Thus,

according to Plaintiff, this Court is not called to determine the validity of a contract,

but simply its relevance to this matter. But while Plaintiff argues that the Arbitration

Agreement is irrelevant here, Defendants respond that the clause delegates this

“gateway” issue to the arbitrator, and it is to this question that this Court now turns.


                                           4
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 5 of 11




             A. Who Decides the Scope of the Arbitration Agreement?

      The Arbitration Agreement that Plaintiff agreed to on April 4, 2019 states that

it applies to “all disputes and claims arising out of or relating to this Agreement

between MyLife.com® and [Plaintiff].” ECF No. 9 at 5. By this plain language, the

Arbitration Agreement would not appear to be relevant to Plaintiff’s claims, which

are explicitly and exclusively made as to Defendants’ conduct “that occurred

through and including April 3, 2019.” ECF No. 7 ¶ 34. It is entirely unclear to this

Court how alleged negligence or defamation by Defendants, through publishing

information about Plaintiff to third parties prior to April 4, 2019, could arise out of

or relate to a user agreement Plaintiff signed on April 4, 2019. According to a

straightforward reading of the simple terms by which the Arbitration Agreement sets

out its own scope, it does not apply to this matter.

      However, if straightforward readings were determinative of legal questions,

law school would be a lot shorter than three years. As able as this Court may be to

state the obvious, Defendants argue that it is not this Court’s role to do so. Rather,

the Arbitration Agreement includes the clause that “[a]ll issues are for the arbitrator

to decide, including the scope of this arbitration clause . . .,” ECF No. 9 at 6.

Defendants argue that even when it is obvious that an arbitration agreement does not

apply to a dispute between parties, a court must compel arbitration so that an

arbitrator can be the one to state the obvious.


                                           5
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 6 of 11




       “An agreement to arbitrate a gateway issue is simply an additional, antecedent

agreement the party seeking arbitration asks the federal court to enforce, and the

FAA operates on this additional arbitration agreement just as it does on any other.”

Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010). As a matter of

contracting, “parties can agree to arbitrate ‘gateway’ questions of ‘arbitrability,’

such as whether the parties have agreed to arbitrate or whether their agreement

covers a particular controversy.” Id. at 68-69. Ambiguity in a contract regarding

“who should decide arbitrability” triggers a presumption in favor of a judicial—

rather than an arbitral—forum, thereby reversing the presumption that pertains to

arbitration generally. See First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944-

45 (1995). Thus, courts should not assume that parties agreed to arbitrate a gateway

issue unless there is “clea[r] and unmistakabl[e]” evidence that they did. See id.

       Here, the language in the Arbitration Agreement that “[a]ll issues are for the

arbitrator to decide, including the scope of this arbitration clause, . . .” is functionally

the same as other provisions that the Eleventh Circuit has held to “clearly and

unmistakably evince[] the parties’ intent to arbitrate all gateway issues.” Jones v.

Waffle House, Inc., 866 F.3d 1257, 1267 (11th Cir. 2017). Given this binding

precedent, it falls to the arbitrator to decide whether Plaintiff’s claims are within the

scope of the Arbitration Agreement in this matter.




                                             6
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 7 of 11




      Therefore, Defendants’ motion to dismiss and to compel arbitration is

GRANTED in part as to both of Plaintiff’s claims against Defendant MyLife. But,

because Plaintiff also argues that this Court cannot compel him to arbitrate his claims

against Defendants Tinsley, a non-signatory, this Court must now decide whether

Defendants can compel Plaintiff to arbitrate Counts I and II in their entirety—both

of which Plaintiff brings against MyLife and Tinsley jointly.

           B. Must Plaintiff Arbitrate Claims Against a Non-Signatory?

      State law controls whether a non-signatory may enforce an arbitration clause.

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631 (2009); see also GE Energy

Power Conversion Fr. SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S. Ct.

1637, 1643 (2020) (“The ‘traditional principles of state law’ that apply under

Chapter 1 include doctrines that authorize the enforcement of a contract by a

nonsignatory.”). Here, the user agreement specifies that the parties chose California

law to govern. ECF No. 9-2 at 6. Thus, this Court must enforce the arbitration clause

even as to claims against non-signatories if California law requires it do so.

      Under California law, one must generally “be a party to an arbitration

agreement to be bound by it or invoke it.” Westra v. Marcus & Millichap Real Est.

Inv. Brokerage Co., 129 Cal. App. 4th 759, 763 (2005) (citations omitted). “ ‘The

strong public policy in favor of arbitration does not extend to those who are not

parties to an arbitration agreement, and a party cannot be compelled to arbitrate a


                                          7
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 8 of 11




dispute that he has not agreed to resolve by arbitration.’ ” Id. However, non-

signatories who act as agents of signatories are “entitled to the benefit of arbitration,”

the same as their principals. Berman v. Dean Witter & Co., 44 Cal. App. 3d 999,

1004 (Ct. App. 1975) (citations omitted); see also Westra, 129 Cal. App. 4th at 767

(2005) (quoting Izzi v. Mesquite Country Club 186 Cal. App. 3d 1309, 1319 (1986)

(overruled on other grounds)).

      Here, Plaintiff’s claims against Defendant Tinsley in Counts I and II are

clearly entangled with Plaintiff’s claims against Defendant MyLife. Each count in

the complaint is made against both Defendants, and Plaintiff barely distinguishes

between them. See, e.g., ECF No. 7 ¶¶ 41-43. Plaintiff introduces Defendant Tinsley

as the founder, CEO, and Chairman of Defendant MyLife, and states that he has

“transacted business, including without limitation through and/or on behalf of

Defendant MyLife, in Gadsden County, Florida and throughout the United States.”

Id. ¶ 3. Given the entanglement of these claims and given the provision under

California law for agents of signatories being “entitled to the benefit of arbitration,”

Berman, 44 Cal. App. 3d at 1004, this Court will compel Plaintiff to arbitrate his

claims against Tinsley. Thus, Defendants’ motion to dismiss and to compel

arbitration is GRANTED in part as to Counts I and II in their entirety, against both

Defendants.




                                            8
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 9 of 11




                        C. Must This Court Stay or Dismiss?

      Once this Court determines that it must refer a lawsuit to arbitration, Section

3 of the FAA states that it “shall on application of one of the parties stay the trial of

the action until such arbitration has been had in accordance with the terms of the

agreement, providing the applicant for the stay is not in default in proceeding with

such arbitration.” 9 U.S.C. § 3. The Third, Seventh, and Tenth Circuits have held

that section 3 only allows courts to stay, not dismiss, cases referred to arbitration.

See Lloyd v. Hovensa, LLC, 369 F.3d 263, 269 (3d Cir. 2004); Cont’l Cas. Co. v.

Am. Nat. Ins. Co., 417 F.3d 727, 732 n.7 (7th Cir. 2005); Adair Bus Sales, Inc. v.

Blue Bird Corp., 25 F.3d 953, 955 (10th Cir. 1994). But the Fourth, Fifth, and Ninth

Circuits have held that section 3 also allows for dismissal. See Choice Hotels Int’l,

Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001); Alford v.

Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992); Sparling v.

Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988).

      However, the Eleventh Circuit has not explicitly weighed in on this question.

See Valiente v. Holiday CVS, LLC, No. 20-CV-20382, 2020 WL 2404701, at *2

(S.D. Fla. May 12, 2020). But Eleventh Circuit precedent strongly suggests this

Court should stay this action rather than dismiss it. See Bender v. A.G. Edwards &

Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992) (“The district court properly found




                                           9
     Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 10 of 11




that the state law claims were subject to arbitration, but erred in dismissing the claims

rather than staying them.”).

       The Eleventh Circuit certainly has upheld district court orders dismissing

cases subject to arbitration. Valiente, 2020 WL 2404701, at *2. But “[o]n its face,

Section 3 appears to leave the Court with only one option when it determines that an

issue in a suit is ‘referable to arbitration: . . . the Court ‘shall . . . stay the trial of the

action.’ ” Ruiz v. Millennium Square Residential Ass’n, No. 1:19-CV-03765 (TNM),

2020 WL 3103900, at *9 (D.D.C. June 11, 2020) (quoting 9 U.S.C. § 3). This Court

agrees that stay means stay.

                                      III. Conclusion

       For these reasons, Defendants’ motion to dismiss and compel arbitration, ECF

No. 9, is DENIED in part, and this Court orders this case STAYED pending

arbitration.

       For the reasons stated above,

       IT IS ORDERED:

       1. Defendant’s motion to dismiss and compel arbitration, ECF No. 9, is

           GRANTED in part and DENIED in part.

       2. This Court compels the parties to arbitrate all claims in Plaintiff’s

           Complaint.

       3. The case is STAYED pending arbitration.


                                              10
Case 4:21-cv-00002-MW-MAF Document 16 Filed 03/16/21 Page 11 of 11




 4. The parties shall file a notice informing this Court of the arbitrator’s

    decision in this case within 10 days of that decision.

 SO ORDERED on March 16, 2021.
                                 s/Mark E. Walker
                                 Chief United States District Judge




                                   11
